Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
There primary reason for the allowance of claim 1 is that Lee et al. (US 2013/0069234) and Sun et al. (US 5,262,353) (“Sun’) do not disclose removing the fill layer. 
The primary reason for the allowance of claim 9 is that Ning et al. (US 2020/0312764) and Schenker et al. (US 2020/0066629) (“Schenker”) do not disclose removing the planarization layer, which opens a trough in the dielectric cover layer; forming a fill layer in the trough on a top surface of the dielectric cover layer.
The primary reason for the allowance of claim 21 is that Ning and Schenker do not disclose forming a fill layer in the trough; forming a planarization layer opening through the fill layer, wherein the planarization layer opening is positioned between two adjacent sacrificial via plugs; and forming a separator in the planarization layer opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        12/18/2021